Case 5:19-cv-00077-RWS-CMC Document 7 Filed 02/26/21 Page 1 of 3 PageID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

 FREDERICK BRAGGS,                                 §
                                                   §
                 Plaintiff,                        §     CIVIL ACTION NO. 5:19-CV-00077-RWS
                                                   §
 v.                                                §
                                                   §
 DIRECTOR, TDCJ-CID,                               §
                                                   §
                 Defendant.                        §
                                                   §

                                                 ORDER

        The Plaintiff Frederick Braggs, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 complaining of alleged violations of his constitutional rights. This Court referred

the case to the United States Magistrate Judge.

        Plaintiff originally filed a habeas corpus petition challenging a prison disciplinary

proceeding. The petition also raised allegations of excessive force, racial discrimination and

ineffective counsel in a pending criminal prosecution. These claims were severed into the present

civil rights lawsuit.

        The Magistrate Judge ordered Plaintiff to pay the statutory fee for a civil rights lawsuit or

file an application for leave to proceed in forma pauperis accompanied by a certified inmate trust

account data sheet, as required by 28 U.S.C. §1915(b). The Magistrate Judge also directed Plaintiff

to file an amended complaint setting out a short and plain statement of his claims.

        Plaintiff did not comply with either of these orders. After reviewing the pleadings, the

Magistrate Judge issued a Report recommending that the lawsuit be dismissed with prejudice as to

Plaintiff’s claims of excessive force and the conduct of defense counsel, and without prejudice as

to Plaintiff’s claim of racial discrimination.
Case 5:19-cv-00077-RWS-CMC Document 7 Filed 02/26/21 Page 2 of 3 PageID #: 25




       Plaintiff received a copy of this Report on September 30, 2020. He did not filed any

objections. Because no objections to the Magistrate Judge’s Report have been filed, neither party

is entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, they are barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the record in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge

is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

       ORDERED that the Report of the Magistrate Judge (Docket No. 5) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as to

the Plaintiff’s claims of excessive force and the conduct of defense counsel, and DISMISSED

WITHOUT PREJUDICE as to the Plaintiff’s claims of racial discrimination. It is further

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.




                                               Page 2 of 3
Case 5:19-cv-00077-RWS-CMC Document 7 Filed 02/26/21 Page 3 of 3 PageID #: 26




          SIGNED this 26th day of February, 2021.



                                                    ____________________________________
                                                    ROBERT W. SCHROEDER III
                                                    UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
